Electronically Filed
                                                         Supreme Court
                                                         SCAD-XX-XXXXXXX
                                                         03-AUG-2020
                                                         01:56 PM



                          SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              In re: THOMAS P. DUNN, ESQ., (Deceased)


                        ORIGINAL PROCEEDING

                               ORDER
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Intermediate Court of Appeal Associate Judge Hiraoka,
                  assigned by reason of vacancy)

          Upon consideration of the July 31, 2020 final report,

filed by Chief Disciplinary Counsel of the Office of Disciplinary

Counsel Bradley Tamm, as Successor Trustee, pursuant to Rule 2.20

of the Rules of the Supreme Court of the State of Hawai&i (RSCH),

over the legal practice of deceased attorney Thomas P. Dunn, and

the record in this matter, we conclude that nothing further

remains to be done in this trusteeship.     Therefore,

          IT IS HEREBY ORDERED that Successor Trustee Tamm is

discharged.
          IT IS FURTHER ORDERED that the clerk of the court shall

close SCAD-XX-XXXXXXX.

          DATED: Honolulu, Hawai#i, August 3, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Keith K. Hiraoka




                                2